J-S63001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.L.H., A MINOR,                 IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee



APPEAL OF: R.H., FATHER,

                            Appellant                     No. 878 MDA 2014


                  Appeal from the Order Entered May 12, 2014
                 In the Court of Common Pleas of Berks County
                         Orphans' Court at No(s): 83599


BEFORE: BOWES, PANELLA, and PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED NOVEMBER 10, 2014

       R.H. (“Father”) appeals from the order entered on May 12, 2014,

wherein the orphans’ court         involuntarily terminated his parental rights to

A.L.H., his now-two-year-old child.1           Father’s counsel, Gregory S. Ghen,

Esquire, has moved to withdraw from representation pursuant to Anders v.

California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009). We grant counsel’s petition and affirm.

       Father has been incarcerated since December 19, 2012, approximately

two and one-half months after A.L.H. was born. N.T., 5/12/14, at 7. His

imprisonment stems from a drug distribution enterprise that he operated
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   On May 12, 2014, A.R.H. (“Mother”) relinquished her parental rights to
A.L.H.
J-S63001-14



from the home he shared with A.R.H. (“Mother”) and then-newborn A.L.H.

Id. at 10. His last contact with A.L.H. occurred during June of 2013, when

Mother transported the child to a visitation at the Berks County Prison. Id.

at 7.    Father has an extensive criminal history consisting mostly of drug

offenses, domestic violence, and property theft. Id. at 8-9. Since 1994, he

has been incarcerated intermittently for nearly five and one-half years. Id.

at 8. Indeed, Father was incarcerated at the Quehanna Boot Camp during

the termination proceedings, and the earliest that he could expect to be

transferred from that program to a rehabilitation facility was June of 2014.

Id. at 14-16, 33-34. Assuming everything goes as he intends, Father will

remain at the rehabilitation facility for two months before being assigned to

a halfway house for six additional months.      Id. at 34.   Thus, the earliest

possible point that the Department of Corrections could release Father from

custody would be February 2015.

        Likewise, Father has had extensive interactions with the child service

agencies in Lackawanna, Berks, and Lebanon counties, which all have

intervened on behalf of one or more of Father’s six other children who are

not involved in this appeal. Id. at 7-8. Father’s interactions with his other

children are minimal.    Id. at 7.    The oldest children were raised by their

respective mothers. Id. Another daughter, now an adult, was placed with a

paternal aunt in Puerto Rico.        Id.   Furthermore, the two children who

immediately preceded A.L.H. in birth were placed in an agency’s custody as




                                       -2-
J-S63001-14



infants, and Father’s parental rights were involuntarily terminated as to each

of them during 2005 and 2006 respectively. Id. at 7, 28-29.

      Berks County Children and Youth Services (“CYS”) became involved

with A.L.H. in June of 2013 when Mother consented to A.L.H.’s placement so

that Mother could participate in drug rehabilitation. Id. at 35. After Mother

failed to make any progress at rehabilitation, the juvenile court adjudicated

A.L.H. dependent on September 25, 2013. Id. A.L.H. has resided with the

same pre-adoptive foster family since her initial placement during June of

2013. Id. She is thriving in that setting. Id. at 35-36.

      A.L.H.’s initial permanency goal was reunification with Mother.      As

Father was incarcerated during the relevant period, the juvenile court

directed that upon release from custody, Father complete parenting

education, undergo mental health and substance abuse evaluations, comply

with treatment recommendations, submit to random urine screens, establish

and maintain stable housing and income, cooperate with CYS and attend

visitations with A.L.H. Id. at 13. CYS encouraged Father to participate in

any services offered by the prison. Id. at 12. Likewise, it suggested that, in

the absence of visitation with A.L.H., Father should send her cards, letters,

and audiotapes regularly and give her gifts on special occasions. Id. at 12.

Father started domestic violence classes while incarcerated, albeit after the




                                    -3-
J-S63001-14



filing of the petition to terminate his parental rights. 2 Id. at 13. However,

by the date of the evidentiary hearing, Father had not attained a certificate

of completion.      Id. at 15-16.       Additionally, Father firmly rejected CYS’s

invitation to correspond with A.L.H. while incarcerated. Id. at 12.

       On March 28, 2014, CYS filed a petition to involuntarily terminate

Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),(2),(5), and (8)

and (b).     Attorney Ghen was appointed to represent Father during the

termination proceedings. Following an evidentiary hearing on May 12, 2014,

the orphans’ court terminated Father’s parental rights.        This timely appeal

followed.    Father filed a Rule 1925(b) statement asserting two generic

issues:

       1. The Honorable Court erred by terminating Appellants’ parental
       rights.

       2. The evidence presented by Petitioners was insufficient to
       support the Honorable Court’s decision to terminate Appellant’s
       parental rights.

Father’s Rule 1925(b) Statement, 5/21/14, at 1. The orphans’ court entered

a Rule 1925(a) opinion.3
____________________________________________


2
   The CYS caseworker, Marsha Ganter, testified that Father also began
parenting classes while incarcerated, but Father’s prison counselor informed
the orphans’ court that parenting programs were not offered at that facility.
3
   The orphans’ court found that since Father’s Rule 1925(b) statement was
impermissibly vague, his assertions were waived.          However, in an
abundance of caution, the orphans’ court explained its substantive reasons
for terminating parental rights pursuant to § 2511(a). While the orphans’
(Footnote Continued Next Page)


                                           -4-
J-S63001-14



      As noted, Attorney Ghen filed with this Court an Anders brief and a

petition to withdraw as counsel.          As we explained in In re J.T., 983 A.2d
771 (Pa.Super. 2009), “the Anders procedure has been engrafted onto

parental termination cases by In re V.E. and J.E., 417 Pa.Super. 68, 611
A.2d 1267, 1275 (1992).”              In order to properly withdraw pursuant to

Anders,

      counsel must petition the court for leave to withdraw and state
      that after making a conscientious examination of the record, he
      has determined that the appeal is frivolous; [next], he must file
      a brief referring to any issues in the record of arguable merit;
      [thereafter], he must furnish a copy of the brief to the defendant
      and advise him of his right to retain new counsel or to himself
      raise any additional points he deems worthy of the Superior
      Court's attention.

Santiago, supra at 351.

      Furthermore, in Santiago, our Supreme Court outlined the following

specific requirements for an Anders brief:

      Accordingly, we hold that in the Anders brief that accompanies
      court-appointed counsel's petition to withdraw, counsel must:
      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
                       _______________________
(Footnote Continued)

court declined to include a parallel § 2511(b) discussion regarding A.L.H.’s
needs and welfare, it proffered the requisite analysis on the record during
the evidentiary hearing and concluded that a parent-child bond did not exist.
See N.T., 5/12/14, at 38. Accordingly, we need not remand this matter for
the orphans’ court’s preparation of a supplemental opinion addressing that
aspect of it decision. Compare In re I.G., 939 A.2d 950 (Pa.Super. 2007)
(where trial court failed to address effect of severing parent-child bond that
is apparent from record, the case should be remanded for appropriate
needs-and-welfare analysis).



                                            -5-
J-S63001-14


      counsel's conclusion that the appeal is frivolous; and (4) state
      counsel's reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Id. at 361. Once counsel satisfies the procedural mandates and submits a

brief articulating the basis for his conclusion that the appeal is frivolous, we

must conduct a full examination of the record in order to decide whether the

appeal is, in fact, wholly frivolous. Id. at 354.

      Herein, Attorney Ghen’s petition to withdraw from representation

averred that he made a thorough review of the record and believed this

appeal to be wholly frivolous.       In addition, Attorney Ghen filed with this

Court an Anders/Santiago brief and mailed a letter to Father wherein he

informed Father of his request to withdraw, enclosed a copy of the

Anders/Santiago brief, and advised Father that he had the right to hire

another attorney or file his own brief and bring to this Court’s attention any

issues that he wished.       Thus, we find Attorney Ghen complied with the

procedural mandates of Anders.

      In addition, we have examined counsel’s brief and find it compliant

with Santiago. The brief sets forth a factual and procedural summary with

citations to the certified record.      Additionally, having found no issues that

would arguably support the appeal, Attorney Ghen presented his reasons for

concluding that the appeal is frivolous. The brief identifies the relevant facts

and   controlling   legal   authority    that   formed   his   conclusion.   Since


                                         -6-
J-S63001-14


Attorney Ghen has complied with the dictates of Anders and Santiago, we

next carry out our mandate to perform a full, independent examination of all

the involuntary termination proceedings to decide whether the appeal is

wholly frivolous.

      We apply the following standard of review of an order terminating

parental rights:

            In cases concerning the involuntary termination of parental
      rights, our review is limited to a determination of whether the
      decree of the termination court is supported by competent
      evidence. Adoption of B.D.S., 494 Pa. 171, 431 A.2d 203, 207
      (1981). The party petitioning for termination “must prove the
      statutory criteria for that termination by at least clear and
      convincing evidence.” In re T.R., 502 Pa. 165, 465 A.2d 642,
      644 (1983).      Clear and convincing evidence is defined as
      “testimony that is so clear, direct, weighty, and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitancy, of the truth of the precise facts in issue.” Matter of
      Sylvester, 521 Pa. 300, 555 A.2d 1202, 1203–04 (1989).

In re Adoption of L.J.B., 18 A.3d 1098, 1107 (Pa. 2011). As the ultimate

trier of fact, the trial court is empowered to make all determinations of

credibility, resolve conflicts in the evidence, and believe all, part, or none of

the evidence presented.    In re A.S., 11 A.3d 473, 477 (Pa.Super. 2010).

“If competent evidence supports the trial court's findings, we will affirm even

if the record could also support the opposite result.” Id.

      Requests to involuntarily terminate a biological parent’s parental rights

are governed by 23 Pa.C.S. § 2511, which provides in pertinent part as

follows:




                                      -7-
J-S63001-14


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:
        (1) The parent by conduct continuing for a period of at
        least six months immediately preceding the filing of the
        petition either has evidenced a settled purpose of
        relinquishing parental claim to a child or has refused or
        failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse,
       neglect or refusal of the parent has caused the child to be
       without essential parental care, control or subsistence
       necessary for his physical or mental well-being and the
       conditions and causes of the incapacity, abuse, neglect or
       refusal cannot or will not be remedied by the parent.

                ....

       (5) The child has been removed from the care of the
       parent by the court or under a voluntary agreement with
       an agency for a period of at least six months, the
       conditions which led to the removal or placement of the
       child continue to exist, the parent cannot or will not
       remedy those conditions within a reasonable period of
       time, the services or assistance reasonably available to the
       parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable
       period of time and termination of the parental rights would
       best serve the needs and welfare of the child.

                ....

       (8) The child has been removed from the care of the
       parent by the court or under a voluntary agreement with
       an agency, 12 months or more have elapsed from the date
       of removal or placement, the conditions which led to the
       removal or placement of the child continue to exist and
       termination of parental rights would best serve the needs
       and welfare of the child.

              ....

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the

                                  -8-
J-S63001-14


     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

     The test for terminating parental rights consists of two parts. In In re

L.M., 923 A.2d 505, 511 (Pa.Super. 2007), we explained:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent's conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent's conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

     We need only agree with the orphans’ court’s decision as to one

subsection of 23 Pa.C.S. § 2511(a) and the subsection (b) analysis in order

to affirm the termination of parental rights. In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Herein, the certified record supports the

orphans’ court’s determination that CYS established the statutory grounds to

terminate Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1) and

(b). Hence, we do not address the remaining statutory grounds.


                                    -9-
J-S63001-14


      The pertinent inquiry for our review follows:

      To satisfy Section 2511(a)(1), the moving party must produce
      clear and convincing evidence of conduct sustained for at least
      the six months prior to the filing of the termination petition,
      which reveals a settled intent to relinquish parental claim to a
      child or a refusal or failure to perform parental duties. . . .
      Section 2511 does not require that the parent demonstrate both
      a settled purpose of relinquishing parental claim to a child and
      refusal or failure to perform parental duties.      Accordingly,
      parental rights may be terminated pursuant to Section
      2511(a)(1) if the parent either demonstrates a settled purpose
      of relinquishing parental claim to a child or fails to perform
      parental duties.

In re D.J.S., 737 A.2d 283, 285 (Pa.Super. 1999) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)) (internal

citations omitted). Although it is the six months immediately preceding the

filing of the petition that is the most critical to the analysis, the orphans’

court must consider the whole history of a given case and not mechanically

apply the six-month statutory provision.      In re B.,N.M., 856 A.2d 847

(Pa.Super. 2004). Additionally, to the extent that the orphans’ court based

its decision to terminate parental rights pursuant to subsection (a)(1), “the

court shall not consider any efforts by the parent to remedy the conditions

described therein which are first initiated subsequent to the giving of notice

of the filing of the petition.”

      In In re C.M.S., 832 A.2d 457, 462 (Pa.Super. 2003), we explained,

“A parent is required to exert a sincere and genuine effort to maintain a

parent-child relationship; the parent must use all available resources to

preserve the parental relationship and must exercise ‘reasonable firmness’ in

                                    - 10 -
J-S63001-14


resisting obstacles placed in the path of maintaining the parent-child

relationship.”   As it relates to incarcerated parents, our Supreme Court

reiterated in In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012), that the

primary focus of the § 2511(a)(1) analysis is whether an incarcerated parent

exercised reasonable firmness in declining to yield to obstacles created by

imprisonment and employed available resources to maintain a relationship

with his or her child.      The High Court explained, “pursuant to the

abandonment analysis [an incarcerated parent has] a duty to utilize

available resources to continue a relationship with his or her child.”    Id.

Instantly, the certified record reveals that Father failed to exercise

reasonable firmness in attempting to overcome the obstacles presented by

his incarceration.

      During the evidentiary hearing, Marsha Ganter, the CYS caseworker

assigned to the family since October 2013, testified that she did not perceive

any detriment to A.L.H. in terminating Father’s parental rights, and she

reasserted CYS’s recommendation in support of terminating Father’s

parental rights to A.L.H. so that the child can be adopted by her current

foster family. N.T., 5/12/14, at 11, 15. She stated that Father has not had

contact with his daughter since she entered placement and that the last

interaction reported to the agency occurred at the prison during June of

2013. Id. at 8-7. She continued that Father had sporadic contact with his

then-two-and-one-half-month-old daughter prior to his December 2012


                                    - 11 -
J-S63001-14


incarceration. Ms. Ganter testified that, while Father requested the agency

to provide him photographs of his daughter, he failed to send his daughter

any correspondence, audiotapes, or gifts. Id. at 11, 12.

      Likewise, Father ignored the agency’s directions to participate in any

available services while he was imprisoned. Id. at 12. She explained that

although Father recently entered a domestic violence group as part of prison

boot camp, there is no certification that the last-ditch effort was completed.

Id. at 13, 15.   Significantly, after enrolling in the program, Father denied

that he had a history of domestic violence or that the courts terminated his

parental rights to at least two other children. Id. at 13. Father questioned

why the agency required him to complete domestic violence services. Id.

Moreover, even though Father’s drug use was the principal reason for his

extended incarcerations, Father failed to address this vital component of his

parenting. Ms. Ganter explained, “in terms of his history and the substances

that were his drugs of choice, specifically heroin and cocaine, he has a long

road before him before he would really be able to be considered a long-term

[option as] caretaker.” Id. at 14. She opined, “There is a lot of progress for

him to make.” Id.

      Finally, Father failed to fashion any long-term plans to reunify with

A.L.H. Id. at 14. At most, Father requested that CYS relinquish custody of

A.L.H. to her adult half-sister, whom Father had previously dispatched to




                                    - 12 -
J-S63001-14


Puerto Rico to reside with relatives.          Id. at 7, 14-15.       Father’s plan,

however, did not articulate any role for himself in raising A.L.H. Id. at 15.

      Ms. Ganter’s testimony provided clear and convincing evidence that

Father failed to cultivate a relationship with his daughter despite the

obstacles of incarceration. Throughout this case, including the six months

that are most critical to the §2511(a)(1) analysis, Father was content to

delegate   his   parental   responsibilities    to   others   while   he   remained

incarcerated.    Despite CYS’s encouragement to avail himself of all of the

services and opportunities that he was provided in prison, Father failed to

contact his daughter and waited until after the termination proceedings to

initiate any prison programs. Not only is Father’s last-ditch effort to address

domestic violence ineffectual pursuant to § 2511(b), but in light of the fact

that Father challenged the factual predicate that made the program

necessary, it is obvious that Father’s participation was ineffective. Thus, the

record sustains the orphans’ court’s conclusion that CYS proved by clear and

convincing evidence the statutory grounds to terminate Father’s parental

rights pursuant to § 2511(a)(1).      Stated simply, Father failed to exercise

reasonable firmness to overcome the obstacles presented by incarceration in

attempting to establish a relationship with A.L.H.

      Having concluded that the orphans’ court did not err in finding that

CYS satisfied its burden pursuant to 23 Pa.C.S. § 2511(a)(1), we next

review the orphans’ court’s needs and welfare analysis under § 2511(b).


                                      - 13 -
J-S63001-14


While the Adoption Act does not mandate that the orphans’ court consider

the effect of permanently severing parental bonds, our case law requires it

where a bond exists to some extent. See In re E.M., 620 A.2d 481, 485

(Pa. 1993).

      The extent of the orphans’ court’s bond-effect analysis depends upon

the circumstances of a particular case.      In re K.Z.S., 946 A.2d 753, 763

(Pa.Super. 2008).    We have emphasized that while a parent’s emotional

bond with his child is a major aspect of the § 2511(b) best-interest analysis,

it is nonetheless only one of many factors to be considered by the orphans’

court when determining what is in the best interest of the child.           In re

K.K.R.-S., 958 A.2d 529, 535-536 (Pa.Super. 2008).          Indeed, the mere

existence of an emotional bond does not preclude the termination of

parental rights.   See In re T.D., 949 A.2d 910 (Pa.Super. 2008) (trial

court’s decision to terminate parental rights was affirmed where court

balanced strong emotional bond against parents’ inability to serve needs of

child).

      As we explained in In re K.Z.S., supra at 763 (emphasis omitted),

            In addition to a bond examination, the court may equally
      emphasize the safety needs of the child under subsection (b),
      particularly in cases involving physical or sexual abuse, severe
      child neglect or abandonment, or children with special needs.
      The trial court should also examine the intangibles such as the
      love, comfort, security and stability the child might have with the
      foster parent.     Another consideration is the importance of
      continuity of relationships to the child and whether the parent
      child bond, if it exists, can be severed without detrimental


                                    - 14 -
J-S63001-14


      effects on the child. All of these factors can contribute to the
      inquiry about the needs and welfare of the child.

See also In re A.S., supra at 483 (orphans’ court can emphasize safety

needs, consider intangibles, such as love, comfort, security, and stability

child might have with the foster parent, and importance of continuity of

existing relationships).

      Herein, the orphans’ court concluded that terminating Father’s

parental rights and freeing A.L.H. for adoption was in the child’s best

interest.   The orphans’ court proffered the following needs and welfare

analysis.

            Going back, [A.L.H.] began living with her [pre-adoptive]
      family, which is now a long-term resource, in June of 2013. She
      had contact with her father once at Berks County Prison[.] Since
      she was two and a half . . . months old, she has had no direct
      contact with [Father]. The long-term resource that she is in
      [permits her to thrive], and she will have the ability, with that
      resource, to maintain contact with several of her half siblings on
      her mother’s side. The Court finds that there is absolutely no
      detriment in the termination of father’s rights . . . [.]

N.T., 5/12/14, at 37-38. Later, the orphans’ court concluded,

      The Court has carefully considered the needs of [A.L.H.] and the
      welfare of [A.L.H.], that she’s now in a loving, comfortable, and
      secure family and has bonded well with this family. [Father] has
      done nothing to maintain any type of a parent/child relationship
      with his daughter. So based on those reasons, the Court will
      terminate his [parental] rights.

Id. at 38-39.

      The record supports the orphans’ court’s determination.     Ms. Ganter

testified that A.L.H does not have any relationship with Father.           N.T.


                                    - 15 -
J-S63001-14


5/12/15, 11. In fact, she does not know him. Id. at 12. Likewise, Father

has done nothing to build or maintain any parent-child bond.               While he

requested a photograph of his daughter, there has been no contact since

June of 2013 and no direct physical interaction since December of 2012. Id.

at 7, 10, 11-12. Father failed to send his daughter letters, cards, or gifts.

Id. at 12. Moreover, as previously noted, Ms. Ganter highlighted Father did

not envision a role for himself in his proposed long-term plan for A.L.H. Id.

at 14. Instead, he would send his daughter to Puerto Rico to live with her

adult half-sibling. Id.

       In contrast to Father’s inaction and failure to fashion a parent-child

bond with his daughter, A.L.H. is flourishing in the care of pre-adoptive

foster parents. Id. at 11. The foster parents satisfy all of A.L.H.’s needs.

Id. Ms. Ganter characterized A.L.H.’s development in the foster family as

“thriving,” noted that the family is stable, and opined that her long-term

prognosis with the family is positive.      Id.   Additionally, the foster parents

permit A.L.H. to maintain contact with some of her maternal half-siblings.

Id.

       Accordingly, in light of the evidence demonstrating the absence of a

parent-child bond between A.L.H. and Father, and the favorable relationship

that A.L.H. shares with her pre-adoptive foster parents, our independent

review of the certified record supports the orphans’ court’s determination

that   terminating    Father’s   parental     rights    best   satisfied    A.L.H.’s


                                    - 16 -
J-S63001-14


developmental, physical, and emotional needs and welfare.          Thus, we

conclude that this appeal is wholly frivolous.

      For all of the foregoing reasons, we affirm the orphans’ court order

terminating Father’s parental rights to A.L.H. pursuant to § 2511(a) and (b).

Gregory S. Ghen’s petition to withdraw from representation is granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2014




                                     - 17 -